Exhibit 10.1 JOINDER AND EIGHTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT This JOINDER AND EIGHTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT (this “ Amendment ”), effective as of October 4,2016, is entered into by and among ENSERVCO CORPORATION, a Delaware corporation (“ Enservco ”), DILLCO FLUID SERVICE, INC., a Kansas corporation (“ Dillco ”), HEAT WAVES HOT OIL SERVICE LLC, a Colorado limited liability company (“ Heat Waves ”), and HEAT WAVES WATER MANAGEMENT LLC, a Colorado limited liability company (“
